Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00075-CV



JOSEPH GALLIEN AND ADRIENNE GALLIEN, Appellants

V.

FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 874173



MEMORANDUM OPINION	Appellants Joseph Gallien and Adreinne Gallien have neither established
indigence, nor paid or made arrangements to pay the clerk's fee for preparing the
clerk's record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk's record filed due to
appellant's fault).  After being notified that this appeal was subject to dismissal,
appellants, Joseph Gallien and Adrienne Gallien, did not adequately respond.  See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.